Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Lin 7,322,552. Lin discloses a curtain saddle assembly being configured to mount a curtain rod and curtains to an existing window blind, said assembly comprising: a pair of brackets (1 and 3), each of said brackets engaging a window blind (A)that is mounted in a window; and a support (2) being removably coupled to said brackets when said brackets are positioned on the window blind, said support having a saddle (23) being integrated therein, said saddle having a curtain rod (see figure 6) being positioned therein wherein support is configured to mount the curtain rod to the existing window blind.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mustafa 10,376,086 in view of Volcheff et al. (Volcheff) 5,330,147. Mustafa discloses a curtain saddle assembly including a pair of brackets (200, 40, 42, 44) and a window blind (300), a support (10) including a saddle (100), a curtain rod (curtain rod as disclosed in specification of Mustafa); wherein said support has a first end, a second end and an outer surface extending therebetween, said support being elongated  .  
fastener (250), said fastener being extendable through said adjustment slot (30S) in said support and engaging said top portion of a respective one of said bracket (200) for retaining said support on said bracket having said saddle being slidable toward or away from the blind. Mustafa discloses all of the limitations of the claimed invention except for a pair of brackets including a central portion, top portion, and a bottom portion, a pair of fasteners, and the elongated slot. Volcheff teaches that it is known to have a pair of  brackets (23) has a central portion (26) extending between a top portion (25) and a bottom portion (24), each of said top portion and said bottom portion extending along a line being oriented perpendicular to said central portion, said top portion and said bottom portion extending in opposite directions from said central portion with respect to each other; wherein said brackets are oriented having said bottom portion of each of said brackets being directed toward each other, said bottom portion of each of said brackets abutting a bottom side of the window blind, said central portion of each of said 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art discloses conventional adjustable brackets/rod supports.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826. The examiner can normally be reached M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLY T WOOD/Primary Examiner, Art Unit 3631